Title: Thomas Jefferson to James Madison, 17 March 1809
From: Jefferson, Thomas
To: Madison, James


          Dear Sir  Monticello Mar. 17. 09.
          On opening my letters from France in the moment of my departure from Washington, I found from their signatures that they were all from literary characters except one from mr Short, which mentioned in the outset that it was private, & that his public communications were in the letter to the Secretary of State, which I sent you. I find however on reading his letter to me (which I did not do till I got home) a passage of some length proper to be communicated to you and which I have therefore extracted.
           I had a very fatiguing journey, having found the roads excessive bad, altho’ I have seen them worse. the last three days I found it better to be on horseback, and travelled 8. hours through as disagreeable a snow storm as I was ever in. feeling no inconvenience from the expedition but fatigue, I have more confidence in my  vis vitae than I had before entertained. the spring is remarkably backward. no oats sown, not much tobacco seed, & little done in the gardens. wheat has suffered considerably. no vegetation visible yet but the red maple, weeping willow & Lilac. flour is said to be at 8.D. at Richmond, & all produce is hurrying down.
          I feel great anxiety for the occurrences of the ensuing 4. or 5. months. if peace can be preserved, I hope & trust you will have a smooth administration. I know no government which would be so embarrassing in war as ours. this would proceed very much from the lying & licentious character of our papers; but much also from the wonderful credulity of the members of Congress in the floating lies of the day. and in this no experience seems to correct them. I have never seen a Congress during the last 8. years a great majority of which I would not implicitly rely on in any question, could their minds have been purged of all errors of fact. the evil too increases greatly with the protraction of the session, and I apprehend, in case of war their sessions would have a tendency to become permanent. it is much therefore to be desired that war may be avoided if circumstances will admit. nor in the present Maniac state of Europe should I estimate the point of honour by the ordinary scale. I believe we shall on the contrary have credit with the world for having made the avoidance of th being engaged in the present unexampled war, our first object. war however may become a less losing business than unresisted depredation. with every wish that events may be propitious to your administration, I salute you with sincere affection & every sympathy of the heart.
          
            Th:
            Jefferson
        